PALMORE, Judge.
This is an original action in which Virgil Turner seeks a writ of mandamus requiring the parole authorities of the state to restore him to a parole status which he says was revoked arbitrarily and illegally. In a previous habeas corpus case brought for the same ultimate purpose we noted that the record was not sufficient for us to reach the question of arbitrary treatment. Turner v. Thomas, Ky., 383 S.W.2d 379 (1964).
The power of this court under Const. § 110 to give relief in the nature of mandamus or prohibition can be exercised only against judicial officers. Commonwealth ex rel. Breckinridge v. Wise, Ky., 351 S.W.2d 491 (1961); Stafford v. Bailey, 282 Ky. 528, 138 S.W.2d 999 (1940). Actions against other officers must be brought in the appropriate court of general jurisdiction. Cf. Hettich v. Colson, Ky., 366 S.W.2d 907 (1963); Reese v. Lawless, 7 Ky. (4 Bibb) 394 (1816). Moreover, proceedings of this nature must be brought against the individual member or members of the agency whose actions are sought to be controlled. Lewis v. Board of Councilmen of Frankfort, 305 Ky. 509, 204 S.W.2d 813 (1947). For all of these reasons the instant application must be rejected.
Mandamus is denied.